Citation Nr: 1308143	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-46 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a genitourinary disorder, claimed to be a residual of a groin injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1948 to September 1955 and from October 1955 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) is from December 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In September 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially to try and obtain additional treatment records and a medical opinion from the Veteran's private doctor (Dr. O), and to have the Veteran undergo a VA compensation examination for an additional medical opinion, both to ascertain all current genitourinary disorders and to determine any relationship between any identified disorder and his military service, particularly a groin injury he claims to have sustained in February 1953 or thereabouts during his first period of service.

The AMC completed that requested additional development of the claim but continued to deny the claim in supplemental statements of the case (SSOCs) issued in August 2012, September 2012, and January 2013.  So the claim is again before the Board.



FINDINGS OF FACT

1.  The Veteran's lay testimony and statements regarding a groin injury during his first period of military service in February 1953 or thereabouts are competent and credible, so probative in establishing the occurrence of that trauma.

2.  The earliest documented diagnosis of a genitourinary disorder was many years later, however, well after he had separated from service.

3.  Also, the most probative (competent and credible) evidence indicates his genitourinary disorders are unrelated to his service, and especially to that groin injury he sustained during his first period of service, so even accepting that it occurred as alleged.


CONCLUSION OF LAW

His genitourinary disorders are not the result of disease or injury incurred in or aggravated by his active military service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

THE DUTIES TO NOTIFY AND ASSIST

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

To this end, VA must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VCAA notice also should address all five elements of a service-connection claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, (4) disability rating, and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The United States Court of Appeals for Veterans Claims (Court/CAVC) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that, to the extent possible, the VCAA notice should be provided to the claimant before an initial unfavorable decision on the claim.  Pelegrini at 119-20.  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Here, April 2008, October 2008, July 2009, October 2011, and June 2012 letters provided the Veteran with this required notice of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide in obtaining information and evidence supporting his claim.  The July 2009 letter, in particular, gave him notice regarding the "downstream" disability rating and effective date elements of his claim.  All essential notice was provided prior to the September 2009 rating decision, so in the preferred sequence.

VA also has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  To the extent possible, his service treatment records (STRs) were obtained and associated with his claims file for consideration.  Air Force records from his second period of service are in his claims file, but the Army records from his first period of service are not and have been determined to be unavailable.  When, through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist him with his claim is heightened, including in terms of trying to obtain alternative forms of evidence, such as Surgeon General's Office (SGO) extracts or other evidence from the National Archives and Records Administration (NARA), and insofar as explaining the reasons and bases for the decision and applying the benefit-of-the-doubt doctrine.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  While there is no presumption of service connection that arises in this unfortunate circumstance, VA is obligated to exercise greater diligence in assisting the Veteran with the development of the evidence in support of his claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  It also has been held that where service records are missing or destroyed, VA must provide a thorough, "explanation to the [claimant] on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified."  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The law also provides that where the STRs are incomplete or presumed destroyed, VA not only has a heightened obligation to explain its findings and conclusions, but that it also has a heightened duty to consider the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. at 367; Dixon, 3 Vet. App. at 263-264. 

In this case, the RO made a formal finding in July 2008 regarding the unavailability of the Veteran's STRs from his first period of service, i.e., from September 1948 to September 1955.  The memorandum outlined the steps taken to secure the records and the responses received.  VA also obtained all pertinent/identified records that could be obtained.  Development directed by the Board's September 2011 remand was completed and all evidence obtained as a result of the remand, including constructively of record, was added to the file.  As to the request for additional treatment records, the Veteran repeatedly asserted that he submitted all treatment records since his separation from service; the most recent letter was received in February 2012.  A VA examination was scheduled and a medical nexus opinion was obtained.  Hence, there was compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating situations when it is acceptable to have "substantial", even if not "exact" or "total", compliance with remand directives).

The Board, therefore, is proceeding with the adjudication of the claim.

LEGAL CRITERIA

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see also Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

In a recent precedent decision, however, Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), the Federal Circuit Court held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

The claim involved was one for hearing loss and the appellant was arguing that the lower Veterans Court (CAVC) had failed to apply § 3.303(b) to the lay testimony that the Veteran had experienced hearing loss since his service in 1945.

But the Federal Circuit Court held that continuity of symptomatology simply was not applicable because § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  The Federal Circuit Court explicitly rejected the appellant's argument that a dictionary definition of "chronic" should be used instead.  The key holding is:

We thus reject Walker's broader argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases.  Suggestions or holdings to the contrary in any decisions of the Veterans Court, and dictum to the contrary in our precedent, are incorrect and of no effect.

(emphasis added).

For a little background, VA's Professional Staff Group II (PSG II) initially had argued that continuity of symptomatology had been properly considered by the RO and the Board.  However, the Federal Circuit Court sua sponte ordered supplemental briefing on whether § 3.303(b) applied to any conditions that were not recognized as "chronic" under § 3.309(a).  In its supplemental briefing, PSG II reviewed the regulatory history of the provision back to Roosevelt's Executive Orders under the Economy Act of 1933 and argued that Savage v. Gober, 10 Vet. App. 488, 498 (1997), was wrongly decided.  The Federal Circuit Court apparently agreed.

In any event, a layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr.

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).


A Veteran is competent to report what he can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, however, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service connection may be granted for a disease diagnosed after discharge, if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

ANALYSIS

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran alleges that in February 1953 or thereabouts, so during his initial period of military service, he sustained a groin injury and now as a consequence has an enlarged prostate or "stretched bladder", requiring the use of a catheter to urinate.  He also says that he was hospitalized during service at Fort Riley in Kansas for treatment of that injury.  As already explained, his STRs concerning his initial period of service from September 1948 to September 1955 are unavailable, so from the time he claims to have sustained that injury.  Nevertheless, he is competent to report any injury he sustained in service because this concerns his firsthand knowledge of a factual matter.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Moreover, the Board finds no basis to question the credibility of his lay testimony and statements regarding that purported groin injury.  Hence, the Board accepts that it occurred as alleged.

The fact that the Board is accepting that this claimed injury in service occurred lessens the significance of not having the STRs from that initial period of service because, for all intents and purposes, the Board is conceding the Veteran sustained the claimed injury.  But as the Board also explained when previously remanding this claim in September 2011, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have evidence supporting his claim by establishing he has the claimed disability and suggesting there is a relationship or correlation between this disability and his military service.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  And it is in these other equally critical respects that the evidence is less favorable to the claim.


Regarding first that the Veteran has current disability, there is ample evidence to find that he has a current genitourinary disorder.  Medical records dating back to 1999 and continuing up through October 2011 document his disorders.  In particular, he is shown to have diagnoses of neurogenic bladder and benign prostatic hyperplasia.  See the November 2008 private treatment record and the October 2011 VA examination report.  There still has to be attribution of this current disability to his military service, however, and especially to the groin injury he sustained during his first period of service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, the claim ultimately fails because there is not this required competent nexus evidence linking any of his current genitourinary disability to his military service, and particularly to that groin injury even assuming it occurred as alleged.

The Veteran has made statements to the effect that he had problems during his second period of service that were related to the groin injury during his first period of service and that he has had recurrent problems since the original injury.  He stated that he was told that he had an enlarged prostate in the mid 1960s and that his urination was very slow.  He was also told of this during his Air Force retirement examination and his urination was again slow.  In early 1970, he was on sick call and was referred to a urologist who recommended prostate surgery as a solution to his urinary tract problems.  See the January 2008 claim.

But a review of the STRs from his second period of service contradicts rather than corroborate his assertions.  His enlistment examination revealed a normal genitourinary (GU) system; a July 1959 examination also was normal and the evaluating physician observed the Veteran's prostate was normal.  Furthermore, a normal GU system was also noted in October 1959.  With regard to the Veteran's specific reports of abnormal findings in service, he had a medical examination in April 1965, which shows that his GU system was normal.  Another examination in April 1970 also shows that his GU system was normal and specifically notes that his prostate was within normal limits.  In February 1971, he had his separation examination and, again, his GU system and prostate were found to be normal.  His statement and hearing testimony also suggests that he was referred to a urologist in service due to recurrent urinary tract infections; however, the STRs from his second period of military service (which are available to the Board for its review and consideration, unlike those concerning his first period of service) do not show treatment or complaints associated with urinary tract infections.  Notably, none of the associated medical history reports reflect any complaints of prostate or urinary problems.  Thus, his STRs tend to contradict his more recent assertions of problems during his second period of service, and since these records are more contemporaneous to the relevant time in question, they are more probative in determining whether he had ongoing problems associated with the initial injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous records are entitled to more probative weight than the recollections of the Veteran and others of events that occurred years or even decades after discharge from service).  His more recent hearing testimony and statements are inconsistent with the medical findings of record, as reflected in his STRs.  This, then, tends to undermine the probative value of his lay testimony and statements regarding supposedly having continually experienced symptoms even during his second period of service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The only evidence in service related to a genitourinary problem is found in January and February 1959 STRs showing he had a urethral discharge but no dysuria.  The urinalysis suggested possible cystitis or renal disease, but the diagnostic impression ultimately was nonspecific urethritis, and his symptoms were shown to have resolved by March 1959, so not very long thereafter, with no subsequently dated evidence for the remainder of his service suggesting recurrence.

Although he stated that his urination problems started after the injury in service, there is simply no medical evidence supporting this.  And while it is true under Buchanan and its progeny that the Board cannot determine his lay testimony concerning this is not credible merely because it is not accompanied by contemporaneously dated medical evidence, such as in the STRs concerning his second period of service, this is nonetheless one of several factors the Board considers in determining whether he had relevant symptoms while in service and chronic disability during the many years since.  The earliest record of a pertinent problem is dated in January 1999 when he was found to have an enlarged prostate.  Although a February 1999 treatment record notes prior treatment it still does not reflect treatment earlier than 1997 when he recalled being treated for a urinary tract infection.  Thus, manifestations are not shown to be recurrent since service and, in fact, the first indication of a problem was not until 26 or so years after service.  More importantly, the February 1999 private treatment record states that he had "no prior history of GU disease" and "no history of urinary tract infection".  The lengthy period between service and the earliest complaints or manifestations weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).

In consideration of the Veteran's testimony of an in-service injury, which was deemed credible, and despite the long period without symptoms or complaints after service, he was afforded a VA compensation examination in October 2011 and an opinion was obtained.  The physician reviewed the claims file and noted pertinent parts of the Veteran's medical history.  He opined that it was unlikely that any current genitourinary disorder is related or attributable to the Veteran's military service, including to the groin injury at issue.  This commenting VA examiner stated that, based on the record, it was not possible to establish a pathophysiologic relationship between that incident and the current prostatic hypertrophy with neurogenic bladder and that no relationship was evident.  He opined that the most likely explanation for the urological condition was the benign prostatic hypertrophy with outlet obstruction causing neurogenic bladder with BPH being a sporadic condition not specifically attributable to any service elements.  He noted that the Veteran reported having an enlarged prostate in service but that the discharge examination was normal.  He also commented that the Veteran recalled having voiding problems in service after the groin injury but that none were documented and that the discharge examination was negative for genitourinary problems.  As this commenting physician reviewed the claims file, accurately articulated the facts, and provided a sound basis for the opinion, a high probative value is assessed to the opinion.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning).

The Veteran expressed deep concern in various correspondences over the unavailability of the STRs from his first period of service and its impact on his claim.  While it is unfortunate that these records are unavailable, their absence is not the determinative factor in the outcome of his claim.  His testimony regarding the initial groin injury is accepted as credible even without corroborating medical records.  That is to say, the Board is conceding he sustained the claimed injury to his groin as alleged.  But, as explained, this is not the only requirement for establishing his entitlement to service connection, as there still has to attribution of his current disability to that injury, so even accepting that it occurred, and unfortunately the most probative (meaning competent and credible) evidence in the file tends to refute, not support, this notion.  Ultimately, this decision turns on the absence of the necessary nexus evidence supporting his claim, not because of a failure to establish the injury in service occurred.  Although he reported that a physician told him the current problems could have been caused by something long ago, the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Board explained this when previously remanding this claim in September 2011, and one of the reasons for remanding the claim, aside from having the Veteran undergo the VA compensation examination, was to try and have the doctor ("Dr. O") who supposedly had made this statement reduce it to writing to document and confirm this is his opinion.  There is no such supporting opinion in the file, however, even since the remand of this claim.  Furthermore, even if the Veteran accurately recalled what was told to him by this physician, the opinion was speculative or equivocal at best and did not identify any specific event from which the current disability originated.  A statement like this that, for all intents and purposes, is equivocal or inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  There are indeed a line of precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is possible that what posited could be true.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a genitourinary disorder, including as a residual of injury.  Therefore, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim for service connection for genitourinary disorders is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


